Original Action
Arterburn, C.J.
This proceeding arises out of a Petition herein filed by the Relator citing the Respondent Judge for contempt of this Court for failure to carry out the Orders of this Court directing him to vacate certain orders made removing the Relator as a member of the Welfare Board of Ripley County. See State ex rel. Sedam v. Terry (1973), 262 Ind. 19, 301 N.E.2d 185. This Court upon the Petition for Contempt filed September 28, 1973, issued a citation against the Respondent Judge. Thereafter, on October 9, the issues were joined, and a hearing was held on the contempt citation.
At the hearing the Respondent was present personally and admitted that he understood the full impact of our order which necessarily comprehended and included the vacation of the order in which he appointed a successor, Mr. Fred E. Auel, in the place and stead of Mr. J. Melvin Sedam. On the day after the issuance of that order of August 30, 1973, the Respondent vacated the order removing Mr. Sedam, but did not vacate the order in which he appointed a successor, Mr. Auel. Respondent delayed approximately one month, until October 1, to do that. On that day the Indiana Supreme Court issued a citation against the Respondent Judge to show cause why he should not be found guilty of contempt for failure to vacate said order. During the month in which he failed to act, an opinion was handed down by this court, on September 19, making it fully plain that he was to vacate the order appointing a successor. On September 21, a special motion was filed in Respondent’s court asking him to vacate *27the order appointing the successor. He ignored all these matters until the day a citation against him . was issued on October 1, 1973.
In the meantime, during that month, charges were brought against two members of the Welfare Board for refusing to recognize Mr. Auel, the successor Respondent appointed. Respondent filed an affidavit with this Court stating that the Welfare Board was advised by its attorney that the appointment of Mr. Auel had not been vacated. Respondent Judge had a hearing approximately one week before October 1, 1973, for the purpose of removing two Board members who refused to recognize Mr. Auel. Respondent undoubtedly knew and heard at that hearing, if he did not know otherwise, that the whole controversy turned upon his failure to make a vacation of the appointment of Mr. Auel.
. It appears to this Court that this unseemly delay in executing the orders of this Court was an intentional attempt to thwart the effectiveness of the order which resulted in stirring up additional litigation in Respondent’s court as well as in this Court. All of this matter could have been disposed of on August 31, 1973, when Respondent partially executed the orders of this Court. We have concluded from the evidence before us that there has been an attempt to trifle with the Court and to circumvent a compliance with the orders of this Court, thus unnecessarily requiring our time and attention and that of other public officials.
For the reasons stated we have found Respondent guilty of contempt of Court and we have fixed his punishment at a fine of Five Hundred ($500) Dollars to be paid within ten (10) days thereof. In addition, all costs of this proceeding including the transcript of this cause were to be taxed to and paid by Respondent to the Clerk of this Court.
Givan, Hunter, Prentice, JJ., concur; DeBruler, J. dissents with opinion.